NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
KEVIN IMES and AMY IMES,
Plaintiffs-Appellees, '
V.
RAYMOND M. GALASSO and VERVE, LLC,
Defendants-Appellant3.
2011-1113 .
Appeal from the United States District Court for the
Western District of Texas in case no. 10-CV-0373, Judge
Sam Sparks.
ON MOTION
a ORDER
The appellees submit a motion for sanctions The ap-
pellants submit a response. The appellants also submit a
notice indicating an update to the information provided in
their opening brief concerning the status of a related case.
Upon consideration the-re0f,
IT Is ORDERED THAT:

IMES V. GALASSO 2
The motion is deferred for consideration by the merits
panel assigned to hear this appeal C0pies of the motion
and the response shall be transmitted to the merits pane1.
Copies of the notice shall also be transmitted to the
merits panel.
FoR THE CoURT
 1 3  /s/ Jan Horbaly
Date J an Horbaly
Clerk
cc: Ear1 Landers Vickery, Esq.
EdWard J. Marshall, Esq. _
F
s8 u.s.c0um i)lFEPPEAis ma
1'HEFEnz~:RALclRcurr
JUN 1 3 2011
.|AN l'|DRBALY
CLEHi